DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 6/02/21 has been entered.  Claims 1, 5, 9, 12 and 21 are amended.  Claim 4 is canceled.  Claims 22- 29 are added.  Claims 1- 3, 5- 12 and 21- 29 are pending and being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joey C. Yao on 6/09/21.
The application has been amended as follows: 
1.    (Currently Amended) A surgical device comprising:
an elongate structure comprising a distal end, a proximal end, a central lumen, and at least one additional lumen;
an expandable space-creating structure mounted in the vicinity of the distal end and configured for placement within a mammalian body proximate to a therapeutic target, wherein the expandable space-creating structure comprises a first leaflet and a second leaflet; and
a proximal terminal comprising an actuator mounted in the vicinity of the proximal end and configured to remain outside of said body and actuate the space-creating structure to cause one or more of the first leaflet or the second leaflet to pivot relative to the elongate structure between a closed configuration and an opened configuration,
wherein the at least one additional lumen includes a first additional lumen configured to carry fluid to and through a first opening in the first leaflet proximate to a tip of the expandable space-creating structure, the first opening facing the second leaflet and configured to direct the fluid toward a space between the first leaflet and the second leaflet, so that, when a resected tissue segment occupies the space between the first leaflet and the second leaflet, the fluid exiting the first opening pushes the resected tissue segment through the elongate structure, towards the proximal terminal, and outside of the mammalian body, and
wherein the at least one additional lumen further includes a second additional lumen configured to carry additional fluid to and through a second opening in the second leaflet proximate to [[a]] the tip of the expandable space-creating structure, the second opening configured to direct the fluid toward [[a]] the space between the first leaflet and the second leaflet.
7.    (Currently Amended) The surgical device of claim 5, wherein the mechanical morcellator is mounted within [[the]] an internal space of the expandable space-creating structure.
21. (Currently Amended) A surgical device, comprising: 
an elongate structure comprising a distal end, a proximal end, a central lumen, and at least one additional lumen;
an expandable space-creating structure mounted in the vicinity of the distal end and configured for placement within a mammalian body proximate to a therapeutic target, wherein the expandable space-creating structure comprises a first leaflet and a second leaflet; and
a proximal terminal comprising an actuator mounted in the vicinity of the proximal end and configured to remain outside of said body and actuate the space-creating structure to cause one or more of the first leaflet or the second leaflet to pivot relative to the elongate structure between a closed configuration and an opened configuration,
wherein the at least one additional lumen includes a first additional lumen configured to carry fluid to and through a first opening in the first leaflet proximate to a tip of the expandable space-creating structure, the first opening facing the second leaflet and configured to direct the fluid toward a space between the first leaflet and the second leaflet, so that, when a resected tissue segment occupies the space between the first leaflet and the second leaflet, the fluid exiting the first opening pushes the resected tissue segment through the elongate structure, towards the proximal terminal, and outside of the mammalian body, and
wherein the at least one additional lumen further includes a second additional lumen configured to carry fluid from a second opening in the second leaflet proximate to [[a]] the tip of the expandable space-creating structure, the fluid exiting the first opening pushing the resected tissue segment via the second opening towards the proximal terminal and outside of the mammalian body.



Reasons for Allowance
Claims 1- 3, 5- 12 and 21- 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the at least one additional lumen further includes a second additional lumen configured to carry additional fluid to and through a second opening in the second leaflet proximate to the tip of the expandable space-creating structure, the second opening configured to direct the fluid toward the space between the first leaflet and the second leaflet.
Regarding claim 5, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a mechanical morcellator mounted in the vicinity of the distal end, wherein the mechanical morcellator is configured for morcellation of the resected tissue segment while the expandable space-creating structure is within the mammalian body.
Regarding claim 9, The terminal disclaimer, which was filed on 12/22/20 and subsequently accepted and recorded, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,201,687 B2 has been used to overcome the rejection to claim 9 made in the Non-Final Office Action, mailed 10/05/20.  As such, the reason for allowance is reflected in patent number 10,201,687 B2 and remains unchanged.
Regarding claim 12, The terminal disclaimer, which was filed on 12/22/20 and subsequently accepted and recorded, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,201,687 B2 has been used to overcome the rejection to claim 12 made in the Non-Final Office Action, mailed 10/05/20.  As such, the reason for allowance is reflected in patent number 10,201,687 B2 and remains unchanged.
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the at least one additional lumen further includes a second additional lumen configured to carry additional fluid to and through a second opening in the second leaflet proximate to the tip of the expandable space-creating structure, the fluid exiting the first opening pushing the resected tissue segment via the second opening towards the proximal terminal and outside of the mammalian body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/           Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771